                                   1
                                   2
                                   3
                                   4
                                   5
                                   6
                                   7
                                                                      UNITED STATES DISTRICT COURT
                                   8
                                                                 NORTHERN DISTRICT OF CALIFORNIA
                                   9
                                  10     JESSE WILLARD,                                  Case No. 19-cv-01327 NC (PR)
                                  11                    Plaintiff,
                                                                                         ORDER OF TRANSFER
                                  12              v.
Northern District of California
 United States District Court




                                  13     SUSAN DOUGHERTY, et al.,
                                  14                    Defendants.
                                  15
                                  16          Plaintiff, a California state inmate proceeding pro se, filed a civil rights action
                                  17   pursuant to 42 U.S.C. § 1983. The events of which Plaintiff complains occurred primarily
                                  18   at California State Prison, Corcoran, which is located in Kings County within the Eastern
                                  19   District of California. See 28 U.S.C. § 84(b). Venue therefore is proper in the Eastern
                                  20   District of California. See 28 U.S.C. § 1391(b). Accordingly, in the interest of justice and
                                  21   pursuant to 28 U.S.C. § 1406(a), this case is TRANSFERRED to the United States
                                  22   District Court for the Eastern District of California. The Clerk of the Court is directed to
                                  23   transfer the case forthwith.
                                  24          IT IS SO ORDERED.
                                  25   DATED: May 9, 2019                                 __________________________
                                  26                                                      NATHANAEL M. COUSINS
                                                                                          United States Magistrate Judge
                                  27
                                  28
                                       Case No. 19-cv-01327 NC (PR)
                                       ORDER OF TRANSFER
